Name: Regulation (EU) 2019/473 of the European Parliament and of the Council of 19 March 2019 on the European Fisheries Control Agency
 Type: Regulation
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: nan

 25.3.2019 EN Official Journal of the European Union L 83/18 REGULATION (EU) 2019/473 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 March 2019 on the European Fisheries Control Agency (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 768/2005 (3) has been substantially amended several times (4). In the interests of clarity and rationality, that Regulation should be codified. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (5) requires Member States to ensure the effective control, inspection and enforcement of the rules of the common fisheries policy and to cooperate with each other and with third countries to that end. (3) To fulfil those obligations, it is necessary for the Member States to coordinate their control and inspection activities within their land territory and in Union and international waters, in accordance with international law and, in particular, the obligations of the Union in the framework of regional fisheries organisations and under agreements with third countries. (4) No inspection scheme can be cost effective without providing for inspections on land. It is for that reason that land territory should be covered by joint deployment plans. (5) Such cooperation, through the operational coordination of control and inspection activities, should contribute to the sustainable exploitation of living aquatic resources as well as ensuring a level playing field for the fishing industry involved in this exploitation, thus reducing distortions in competition. (6) Effective fisheries control and inspection is considered to be essential for combatting illegal, unreported and unregulated fishing. (7) Without prejudice to the responsibilities of Member States under Regulation (EU) No 1380/2013, there is a need for a technical and administrative Union body to organise cooperation and coordination between Member States regarding fisheries control and inspection. (8) The European Fisheries Control Agency (the Agency) should be able to support the uniform implementation of the control system of the common fisheries policy, to ensure the organisation of operational cooperation, to provide assistance to Member States and to set up an emergency unit where a serious risk to the common fisheries policy is identified. It should also be able to provide itself with the necessary equipment to carry out joint deployment plans and to cooperate in the implementation of the EU Integrated Maritime Policy. (9) It is necessary for the Agency, at the Commission's request, to be able to assist the Union and the Member States in their relations with third countries or regional fisheries organisations or both, and to cooperate with their competent authorities within the framework of the international obligations of the Union. (10) Moreover, there is a need to work towards the effective application of Union inspection procedures. The Agency could over time become a reference source for scientific and technical assistance for fisheries control and inspection. (11) In order to meet the objectives of the common fisheries policy, which is to provide for a sustainable exploitation of living aquatic resources in the context of sustainable development, the Union adopts measures concerning conservation, management and the exploitation of living aquatic resources. (12) To ensure the proper enforcement of such measures, adequate control and enforcement means need to be deployed by the Member States. In order to make such control and enforcement more effective and efficient, it is appropriate for the Commission, in accordance with the procedure referred to in Article 47(2) of Regulation (EU) No 1380/2013, and in concert with the Member States concerned, to adopt specific control and inspection programmes. (13) Coordination by the Agency of operational cooperation between Member States should be undertaken on the basis of joint deployment plans, which organise the use of the available means of control and inspection of the Member States concerned so as to give effect to control and inspection programmes. Fisheries control and inspection activities undertaken by the Member States should be carried out in accordance with common criteria, priorities, benchmarks and procedures regarding control and inspection activities on the basis of such programmes. (14) The adoption of a control and inspection programme obliges Member States to effectively provide the resources necessary to carry out the programme. It is necessary for the Member States to promptly notify the Agency of the means of control and inspection with which they intend to execute any such programme. No additional obligations in terms of control, inspection and enforcement or in relation to making available the resources necessary in this context should be created by the joint deployment plans. (15) A joint deployment plan should only be prepared by the Agency if it is provided for in the work programme. (16) The work programme should be adopted by the Administrative Board, which ensures that sufficient consensus is reached, including on the matching of tasks intended for the Agency in the work programme and resources available to the Agency, based on the information to be provided by Member States. (17) The key task of the Executive Director should be to ensure in his or her consultations with Members of the Board and Member States that the ambitions set out in the work programme for each year are matched by sufficient resources made available to the Agency by Member States to fulfil the work programme. (18) The Executive Director should, in particular, draft precise deployment plans, using the resources notified by Member States, for the fulfilment of each control and inspection programme and respecting the rules and aims set out in the specific control and inspection programme on which the joint deployment plan is based, as well as other relevant rules, such as those relating to Union Inspectors. (19) In this context, it is necessary that the Executive Director manages the timing in such a manner as to give Member States sufficient time to provide their comments, building on their operational expertise, while staying within the work plan of the Agency and the time limits provided for in this Regulation. It is necessary for the Executive Director to take account of the interest of the Member States concerned in the fisheries covered by each plan. In order to ensure the efficient and timely coordination of the joint control and inspection activities, it is necessary to provide for a procedure to allow for decisions on the adoption of the plans when an agreement cannot be reached between the Member States concerned. (20) The procedure for the drafting and the adoption of joint deployment plans outside Union waters should be similar to that concerning Union waters. The basis for such joint deployment plans should be an international control and inspection programme that gives effect to international obligations relating to control and inspection which are binding upon the Union. (21) For the implementation of joint deployment plans, the Member States concerned should pool and deploy the means of control and inspection that they have committed to such plans. The Agency should assess whether the available means of control and inspection suffice and, where appropriate, inform the Member States concerned and the Commission that the means are not sufficient to perform the tasks required under the control and inspection programme. (22) While Member States should respect their obligations relating to inspection and control, in particular under the specific control and inspection programme adopted pursuant to Regulation (EU) No 1380/2013, the Agency should not have the power to impose additional obligations through joint deployment plans or to sanction Member States. (23) The Agency should review periodically the effectiveness of joint deployment plans. (24) It is appropriate to provide for the possibility to adopt specific implementing rules for the adoption and approval of joint deployment plans. It may be useful to use this possibility once the Agency has started operating and if the Executive Director considers that such rules should be laid down in Union law. (25) The Agency should be entitled, where so requested, to provide contractual services relating to the means of control and inspection to be used for joint deployment by the Member States concerned. (26) For the purpose of fulfilling the Agency's tasks, the Commission, the Member States and the Agency should exchange relevant information on control and inspection through an information network. (27) The status and structure of the Agency should correspond to the objective character of the results it is intended to produce and allow it to carry out its functions in close cooperation with the Member States and with the Commission. Consequently, the Agency should be granted legal, financial and administrative autonomy while at the same time maintaining close links with the Union institutions and the Member States. To that end, it is necessary and appropriate that the Agency should be a Union body having legal personality and exercising the powers which are conferred on it by this Regulation. (28) For the contractual liability of the Agency, which is governed by the law applicable to the contracts concluded by the Agency, the Court of Justice of the European Union should have jurisdiction pursuant to any arbitration clause contained in the contract. The Court of Justice should also have jurisdiction in disputes relating to compensation for any damage arising from the non-contractual liability of the Agency in accordance with the general principles common to the laws of the Member States. (29) The Commission and the Member States should be represented within an administrative board that would be entrusted with ensuring the correct and effective functioning of the Agency. (30) Given that the Agency has to fulfil Union obligations and, at the Commission's request, to cooperate with third countries and regional fisheries organisations within the framework of the international obligations of the Union, it is appropriate that the Chair of the Administrative Board should be elected from among the Commission representatives. (31) Voting arrangements in the Administrative Board should take into account the interests of the Member States and the Commission in the effective operation of the Agency. (32) An Advisory Board should be created in order to advise the Executive Director and to ensure close cooperation with stakeholders. (33) It is appropriate to provide for the participation in the deliberations of the Administrative Board of a representative of the Advisory Board with no voting rights. (34) It is necessary to provide for the appointment and dismissal of the Executive Director of the Agency, as well as for the rules governing the exercise of his or her functions. (35) In order to promote the transparent functioning of the Agency, Regulation (EC) No 1049/2001 of the European Parliament and of the Council (6) should apply without restriction to the Agency. (36) In the interest of the protection of the privacy of individuals, Regulation (EU) 2018/1725 of the European Parliament and of the Council (7) should apply to this Regulation. (37) In order to guarantee the functional autonomy and independence of the Agency, it should be granted an autonomous budget the revenue of which comes from a contribution from the Union as well as from payments for contractual services rendered by the Agency. The Union budgetary procedure should apply as far as the Union contribution and any other subsidies chargeable to the general budget of the European Union are concerned. The auditing of accounts should be undertaken by the Court of Auditors. (38) In order to combat fraud, corruption, and other unlawful activities, the provisions of Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (8) should apply without restriction to the Agency, which should accede to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council of the European Union and the Commission of the European Communities concerning internal investigations by the European Anti-Fraud Office (OLAF) (9). (39) The measures necessary for the implementation of this Regulation should be adopted in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (10), HAVE ADOPTED THIS REGULATION: CHAPTER I OBJECTIVE AND DEFINITIONS Article 1 Objective This Regulation makes provision for a European Fisheries Control Agency (the Agency), the objective of which is to organise the operational coordination of fisheries control and inspection activities by the Member States and to assist them to cooperate so as to comply with the rules of the common fisheries policy in order to ensure its effective and uniform application. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) control and inspection means any measures taken by Member States, in particular pursuant to Articles 5, 11, 71, 91 and 117 and Title VII of Council Regulation (EC) No 1224/2009 (11), to control and inspect fishing activities within the scope of the common fisheries policy, including surveillance and monitoring activities, such as satellite-based vessel monitoring systems and observer schemes; (b) means of control and inspection means surveillance vessels, aircraft, vehicles and other material resources as well as inspectors, observers and other human resources used by Member States for control and inspection; (c) joint deployment plan means a plan setting out operational arrangements for the deployment of available means of control and inspection; (d) international control and inspection programme means a programme that sets objectives, common priorities and procedures for control and inspection activities to implement international obligations of the Union relating to control and inspection; (e) specific control and inspection programme means a programme that sets objectives, common priorities and procedures for control and inspection activities established in accordance with Article 95 of Regulation (EC) No 1224/2009; (f) fishery means fishing activities as defined in point (28) of Article 4(1) of Regulation (EU) No 1380/2013; (g) Union inspectors means the inspectors included in the list referred to in Article 79 of Regulation (EC) No 1224/2009. CHAPTER II MISSION AND TASKS OF THE AGENCY Article 3 Mission The mission of the Agency shall be: (a) to coordinate control and inspection by Member States related to the control and inspection obligations of the Union; (b) to coordinate the deployment of the national means of control and inspection pooled by the Member States concerned in accordance with this Regulation; (c) to assist Member States in reporting information on fishing activities and control and inspection activities to the Commission and third parties; (d) in the field of its competences, to assist Member States to fulfil their tasks and obligations pursuant to the rules of the common fisheries policy; (e) to assist Member States and the Commission in harmonising the application of the common fisheries policy throughout the Union; (f) to contribute to the work of Member States and the Commission on research into and development of control and inspection techniques; (g) to contribute to the coordination of the training of inspectors and the exchange of experience between Member States; (h) to coordinate the operations to combat illegal, unreported and unregulated (IUU) fishing in conformity with Union rules; (i) to assist in the uniform implementation of the control system of the common fisheries policy, including in particular:  the organisation of the operational coordination of control activities by Member States for the implementation of specific control and inspection programmes, control programmes related to IUU fishing and international control and inspection programmes,  inspections as necessary to fulfil the Agency's tasks in accordance with Article 19; (j) to cooperate with the European Border and Coast Guard Agency, established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (12), and the European Maritime Safety Agency, established by Regulation (EC) No 1406/2002 of the European Parliament and of the Council (13), each within its mandate, to support the national authorities carrying out coast guard functions as set out in Article 8 of this Regulation, by providing services, information, equipment and training as well as by coordinating multipurpose operations. Article 4 Tasks relating to the international obligations of the Union relating to control and inspection 1. The Agency shall, at the Commission's request: (a) assist the Union and Member States in their relations with third countries and regional international fisheries organisations of which the Union is a member; (b) cooperate with the competent authorities of regional international fisheries organisations regarding the control and inspection obligations of the Union in the framework of working arrangements concluded with such bodies. 2. The Agency may, at the Commision's request, cooperate with the competent authorities of third countries in matters relating to control and inspection in the framework of agreements concluded between the Union and such third countries. 3. The Agency may, within its field of competence, carry out, on behalf of Member States, tasks under international fisheries agreements to which the Union is a party. Article 5 Tasks relating to operational coordination 1. Operational coordination by the Agency shall cover control of all activities covered by the common fisheries policy. 2. For the purpose of operational coordination, the Agency shall establish joint deployment plans and organise the operational coordination of control and inspection by Member States in accordance with Chapter III. 3. For the purpose of enhanced operational coordination between Member States, the Agency may establish operational plans with the Member States concerned and coordinate their implementation. Article 6 Provision of contractual services to Member States The Agency may provide contractual services to Member States, at their request, relating to control and inspection in connection with their obligations concerning fisheries in Union and/or international waters, including the chartering, operating and staffing of control and inspection platforms and the provision of observers for joint operations by the Member States concerned. Article 7 Assistance to the Commission and the Member States The Agency shall assist the Commission and the Member States for the purpose of ensuring a high level of uniform and effective fulfilment of their obligations under the rules of the common fisheries policy, including as regards the fight against IUU fishing, and assist them in their relations with third countries. The Agency shall in particular: (a) establish and develop a core curriculum for the training of the instructors of the fisheries inspectorate of the Member States and provide additional training courses and seminars to those officials and other personnel involved in control and inspection activities; (b) establish and develop a core curriculum for the training of Union inspectors before their first deployment and provide updated additional training and seminars on a regular basis to those officials; (c) at the request of Member States, undertake the joint procurement of goods and services relating to control and inspection activities by Member States as well as the preparation for and the coordination of the implementation by Member States of joint pilot projects; (d) draw up joint operational procedures in relation to joint control and inspection activities undertaken by two or more Member States; (e) elaborate criteria for the exchange of means of control and inspection between Member States and between Member States and third countries, and for the provision of such means by the Member States; (f) conduct risk analysis on the basis of fisheries data on catches, landings and fisheries effort, as well as risk analysis of unreported landings including, inter alia, a comparison of data on catches and imports with data on exports and on national consumption; (g) at the request of the Commission or of Member States, develop common inspection methodologies and procedures; (h) assist Member States, at their request, to comply with their Union and international obligations, including the fight against IUU fishing, and those arising in the framework of regional fisheries management organisations; (i) promote and coordinate the development of uniform risk management methodologies in the field of its competence; (j) coordinate and promote cooperation between Member States, and common standards for the development of sampling plans provided for in Regulation (EC) No 1224/2009. Article 8 European cooperation on coast guard functions 1. The Agency shall, in cooperation with the European Border and Coast Guard Agency and the European Maritime Safety Agency, support national authorities carrying out coast guard functions at national and Union level, and, where appropriate, at international level, by: (a) sharing, fusing and analysing information available in ship reporting systems and other information systems hosted by or accessible to those agencies, in accordance with their respective legal bases and without prejudice to the ownership of data by Member States; (b) providing surveillance and communication services based on state-of-the-art technology, including space-based and ground infrastructure, and sensors mounted on any kind of platform; (c) building capacity by drawing up guidelines and recommendations and by establishing best practices as well as by providing training and exchange of staff; (d) enhancing the exchange of information and cooperation on coast guard functions, including by analysing operational challenges and emerging risks in the maritime domain; (e) sharing capacity by planning and implementing multipurpose operations and by sharing assets and other capabilities, to the extent that those activities are coordinated by those agencies and are agreed to by the competent authorities of the Member States concerned. 2. The precise forms of cooperation on coast guard functions between the Agency, the European Border and Coast Guard Agency and the European Maritime Safety Agency shall be determined in a working arrangement, in accordance with their respective mandates and the financial rules applicable to those agencies. Such arrangement shall be approved by the Administrative Board of the Agency, the Management Board of the European Border and Coast Guard Agency and the Administrative Board of the European Maritime Safety Agency. 3. The Commission shall, in close cooperation with the Member States, the Agency, the European Border and Coast Guard Agency and the European Maritime Safety Agency, make available a practical handbook on European cooperation on coast guard functions. That handbook shall contain guidelines, recommendations and best practices for the exchange of information. The Commission shall adopt the handbook in the form of a recommendation. CHAPTER III OPERATIONAL COORDINATION Article 9 Implementation of Union obligations relating to control and inspection 1. The Agency shall, at the Commission's request, coordinate control and inspection activities by Member States on the basis of international control and inspection programmes by establishing joint deployment plans. 2. The Agency may acquire, rent or charter the equipment that is necessary for the implementation of the joint deployment plans referred to in paragraph 1. Article 10 Implementation of specific control and inspection programmes 1. The Agency shall coordinate the implementation of specific control and inspection programmes established in accordance with Article 95 of Regulation (EC) No 1224/2009 through joint deployment plans. 2. The Agency may acquire, rent or charter the equipment that is necessary for the implementation of the joint deployment plans referred to in paragraph 1. Article 11 Content of joint deployment plans Each joint deployment plan shall: (a) fulfil the requirements of the relevant control and inspection programme; (b) apply the criteria, benchmarks, priorities and common inspection procedures determined by the Commission in control and inspection programmes; (c) seek to match the existing national means of control and inspection, communicated in accordance with Article 12(2), with needs, and organise their deployment; (d) organise the use of human and material resources, with regard to the periods and zones in which they have to be deployed, including the operation of teams of Union inspectors from more than one Member State; (e) take account of the existing obligations of the Member States concerned in respect of other joint deployment plans, as well as any specific regional or local constraints; (f) lay down the conditions under which the means of control and inspection of a Member State may enter waters under the sovereignty and jurisdiction of another Member State. Article 12 Notification of means of control and inspection 1. Each year before 15 October, Member States shall notify the Agency of the means of control and inspection that they have available for the purpose of control and inspection in the following year. 2. Each Member State shall notify the Agency of the means with which it intends to execute the international control and inspection programme or specific control and inspection programme which concern it, no later than one month from the notification to the Member States of the Decision establishing any such programme. Article 13 Procedure for the adoption of joint deployment plans 1. On the basis of the notifications provided for in Article 12(2) and within three months of the receipt of such notifications, the Executive Director of the Agency shall establish a draft joint deployment plan in consultation with the Member States concerned. 2. The draft joint deployment plan shall identify the means of control and inspection which could be pooled in order to implement the control and inspection programme that the plan relates to, on the basis of the interest of the Member States concerned in the relevant fishery. The interest of a Member State in a fishery shall be assessed by reference to the following criteria whose relative weighting shall depend on the specific features of each plan: (a) the relative extent of the waters subject to its sovereignty or jurisdiction, if any, that are covered by the joint deployment plan; (b) the quantity of fish landed on its territory in a given reference period as a proportion of the total landings from the fishery that is subject to the joint deployment plan; (c) the relative number of Union fishing vessels flying its flag (engine power and gross tonnage) that are involved in the fishery that is subject to the joint deployment plan in relation to the total number of vessels that are involved in that fishery; (d) the relative size of its quota allocation or, in the absence of a quota, its catch in a given reference period in respect of that fishery. 3. If, in the course of preparing a draft joint deployment plan, it is apparent that there are insufficient means of control and inspection available to fulfil the requirements of the relevant control and inspection programme, the Executive Director shall promptly notify the Member States concerned and the Commission. 4. The Executive Director shall notify the draft joint deployment plan to the Member States concerned and the Commission. If, within fifteen working days of such notification, the Member States concerned or the Commission have not raised any objection, the Executive Director shall adopt the plan. 5. If one or more of the Member States concerned or the Commission has raised an objection, the Executive Director shall refer the matter to the Commission. The Commission may make any necessary adjustments to the plan and adopt it in accordance with the procedure referred to in Article 47(2) of Regulation (EU) No 1380/2013. 6. Each joint deployment plan shall be subject to an annual review by the Agency in consultation with the Member States concerned to take account of any new control and inspection programmes which the Member States concerned are subject to and any priorities determined by the Commission in the control and inspection programmes. Article 14 Implementation of joint deployment plans 1. Joint control and inspection activities shall be performed on the basis of the joint deployment plans. 2. The Member States concerned by a joint deployment plan shall: (a) make available the means of control and inspection that are committed for the joint deployment plan; (b) appoint a single national point of contact/coordinator, who shall be conferred with sufficient authority to be able to respond in a timely manner to requests from the Agency that relate to the implementation of the joint deployment plan, and notify this to the Agency; (c) deploy their pooled means of control and inspection in accordance with the joint deployment plan and the requirements referred to in paragraph 4; (d) provide the Agency with on-line access to the information necessary for the implementation of the joint deployment plan; (e) cooperate with the Agency regarding the implementation of the joint deployment plan; (f) ensure that any means of control and inspection, assigned to a Union joint deployment plan, carry out their activities in accordance with the rules of the common fisheries policy. 3. Without prejudice to Member States' obligations within the framework of a joint deployment plan established under Article 13, the command and control of the means of control and inspection that have been committed to a joint deployment plan shall be the responsibility of the competent national authorities in accordance with national law. 4. The Executive Director may lay down the requirements for the implementation of a joint deployment plan adopted under Article 13. Such requirements shall remain within the limits of that plan. Article 15 Assessment of joint deployment plans The Agency shall undertake an annual assessment of the effectiveness of each joint deployment plan, as well as an analysis, on the basis of the available evidence, of the existence of a risk that fishing activities are not compliant with applicable control measures. Such assessments shall be promptly communicated to the European Parliament, the Commission and the Member States. Article 16 Fisheries that are not subject to control and inspection programmes Two or more Member States may request the Agency to coordinate the deployment of their means of control and inspection in relation to a fishery or an area that is not subject to a control and inspection programme. Such coordination shall take place in accordance with control and inspection criteria and priorities agreed between the Member States concerned. Article 17 Information network 1. The Commission, the Agency and the competent authorities of Member States shall exchange relevant information available to them regarding joint control and inspection activities within Union and international waters. 2. Each national competent authority shall take measures, in accordance with the relevant Union legislation, to ensure appropriate confidentiality of the information received by it pursuant to paragraph 1 of this Article, in accordance with Articles 112 and 113 of Regulation (EC) No 1224/2009. Article 18 Detailed rules Detailed rules for the implementation of this Chapter may be adopted in accordance with the procedure referred to in Article 47(2) of Regulation (EU) No 1380/2013. Those rules may cover, in particular, the procedures for the preparation and adoption of draft joint deployment plans. CHAPTER IV COMPETENCES OF THE AGENCY Article 19 Assignment of Agency officials as Union inspectors Officials of the Agency may be assigned in international waters as Union inspectors in accordance with Article 79 of Regulation (EC) No 1224/2009. Article 20 Agency measures The Agency shall, where appropriate: (a) issue manuals on harmonised standards of inspections; (b) develop guidance material reflecting best practice in relation to control of the common fisheries policy, including on the training of control officials, and update such material on a regular basis; (c) provide the Commission with the necessary technical and administrative support to carry out its tasks. Article 21 Cooperation 1. The Member States and the Commission shall cooperate with the Agency and afford it the necessary assistance for the accomplishment of its mission. 2. With due regard to the different legal systems in the individual Member States, the Agency shall facilitate cooperation between Member States and between them and the Commission in the development of harmonised standards for control, in accordance with Union legislation and taking into account best practices in Member States and agreed international standards. Article 22 Emergency unit 1. Where the Commission, on its own initiative or at the request of at least two Member States, identifies a situation involving a direct, indirect or potential serious risk to the common fisheries policy, and that risk cannot be prevented, eliminated or reduced by existing means or cannot be adequately managed, the Agency shall be immediately notified. 2. The Agency acting upon a notification by the Commission or on its own initiative shall immediately set up an emergency unit and inform the Commission thereof. Article 23 Tasks of the emergency unit 1. The emergency unit set up by the Agency shall be responsible for collecting and evaluating all relevant information and identifying the options available to prevent, eliminate or reduce the risk to the common fisheries policy as effectively and rapidly as possible. 2. The emergency unit may request the assistance of any public authority or private person whose expertise it deems necessary to respond to the emergency effectively. 3. The Agency shall ensure the necessary coordination for undertaking an adequate and timely response to the emergency. 4. The emergency unit shall, where appropriate, keep the public informed of the risks involved and the measures taken. Article 24 Multiannual work programme 1. The multiannual work programme of the Agency shall establish its overall objectives, mandate, tasks, performance indicators and the priorities for each action of the Agency over a five-year period. It shall include a presentation of the staff policy plan and an estimation of the budget appropriations to be made available for the achievement of the objectives for that five-year period. 2. The multiannual work programme shall be presented in accordance with the activity-based management system and methodology developed by the Commission. It shall be adopted by the Administrative Board. 3. The work programme referred to in Article 32(2)(c) shall refer to the multiannual work programme. It shall clearly indicate additions, changes or deletions compared with the previous year's work programme, and the progress made in the achievement of the overall objectives and priorities of the multiannual work programme. Article 25 Cooperation in maritime affairs The Agency shall contribute to the implementation of the EU Integrated Maritime Policy, and, in particular, conclude administrative agreements with other bodies in matters falling within the scope of this Regulation, after approval by the Administrative Board. The Executive Director shall inform the Commission and the Member States thereof at an early stage of the negotiations. Article 26 Detailed rules Detailed rules for the implementation of this Chapter shall be adopted in accordance with the procedure referred to in Article 47(2) of Regulation (EU) No 1380/2013. Those rules may cover, in particular, the drawing-up of plans for response to emergencies, the establishment of the emergency unit and the practical procedures to be applied. CHAPTER V INTERNAL STRUCTURE AND FUNCTIONING Article 27 Legal status and principal office 1. The Agency shall be a Union body and shall have legal personality. 2. In each of the Member States, the Agency shall enjoy the most extensive legal capacity accorded to legal persons under their laws. It may, in particular, acquire or dispose of movable and immovable property, and it may be a party to legal proceedings. 3. The Agency shall be represented by its Executive Director. 4. The seat of the Agency shall be in Vigo, Spain. Article 28 Staff 1. The Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union as laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (14) and the rules adopted jointly by the Institutions of the European Union for the purposes of the application of those Staff Regulations and Conditions of Employment shall apply to the staff of the Agency. The Administrative Board, in agreement with the Commission, shall adopt the necessary detailed rules of application. 2. Without prejudice to Article 39, the powers conferred on the appointing authority by the Staff Regulations and the Conditions of Employment of Other Servants shall be exercised by the Agency in respect of its own staff. 3. The Agency's staff shall consist of officials assigned or seconded by the Commission on a temporary basis and of other servants recruited by the Agency as necessary to carry out its tasks. The Agency may also employ officials seconded by Member States on a temporary basis. Article 29 Privileges and immunities The Protocol on the Privileges and Immunities of the European Union shall apply to the Agency. Article 30 Liability 1. The contractual liability of the Agency shall be governed by the law applicable to the contract in question. 2. The Court of Justice of the European Union shall have jurisdiction to give judgment pursuant to any arbitration clause contained in a contract concluded by the Agency. 3. In the case of non-contractual liability, the Agency shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by it or its servants in the performance of their duties. The Court of Justice shall have jurisdiction in any dispute relating to compensation for such damage. 4. The personal liability of its servants towards the Agency shall be governed by the provisions laid down in the Staff Regulations or Conditions of Employment applicable to them. Article 31 Languages 1. The provisions laid down in Council Regulation No 1 (15) shall apply to the Agency. 2. The translation services required for the functioning of the Agency shall be provided by the Translation Centre of the bodies of the European Union. Article 32 Creation and powers of the Administrative Board 1. The Agency shall have an Administrative Board. 2. The Administrative Board shall: (a) appoint and dismiss the Executive Director pursuant to Article 39; (b) adopt, by 30 April each year, the general report of the Agency for the previous year, and submit it to the European Parliament, the Council, the Commission, the Court of Auditors and the Member States. The report shall be made public; (c) adopt, by 31 October each year and taking into account the opinion of the Commission and the Member States, the work programme of the Agency for the coming year and submit it to the European Parliament, the Council, the Commission and the Member States. The work programme shall contain the priorities of the Agency. It shall give priority to the duties of the Agency relating to control and surveillance programmes. It shall be adopted without prejudice to the annual Union budgetary procedure. Where the Commission expresses, within 30 days of the date of adoption of the work programme, its disagreement with that programme, the Administrative Board shall re-examine the programme and adopt it, possibly amended, within a period of two months, in a second reading; (d) adopt the final budget of the Agency before the beginning of the financial year, adjusting it, where necessary, according to the Union contribution and any other revenue of the Agency; (e) perform its duties in relation to the Agency's budget in accordance with Articles 44, 45 and 47; (f) exercise disciplinary authority over the Executive Director; (g) establish its rules of procedure which may provide for the establishment of sub-committees of the Administrative Board as necessary; (h) adopt procedures necessary for the performance by the Agency of its tasks. Article 33 Composition of the Administrative Board 1. The Administrative Board shall be composed of representatives of Member States and six representatives of the Commission. Each Member State shall be entitled to appoint one member. The Member States and the Commission shall appoint one alternate for each member to represent the member in his or her absence. 2. Board members shall be appointed on the basis of their degree of relevant experience and expertise in the field of fisheries control and inspection. 3. The duration of office of each member shall be five years from the date of appointment. The term of office may be renewed. Article 34 Chairing of the Administrative Board 1. The Administrative Board shall elect a Chair from among the Commission representatives. The Administrative Board shall elect a Deputy Chair from among its members. The Deputy Chair shall automatically take the place of the Chair if he or she is prevented from attending to his or her duties. 2. The terms of office of the Chair and Deputy Chair shall be three years and shall expire when they cease to be members of the Administrative Board. The terms of office shall be renewable once. Article 35 Meetings 1. The meetings of the Administrative Board shall be convened by its Chair. The agenda shall be determined by the Chair, taking into account the proposals of members of the Administrative Board and the Executive Director of the Agency. 2. The Executive Director and the representative appointed by the Advisory Board shall take part in the deliberations without the right to vote. 3. The Administrative Board shall hold an ordinary meeting at least once a year. In addition, it shall meet on the initiative of the Chair or at the request of the Commission or of one third of the Member States represented on the Administrative Board. 4. When there is a matter of confidentiality or conflict of interest, the Administrative Board may decide to examine specific items of its agenda without the presence of the representative appointed by the Advisory Board. Detailed rules for the application of this provision may be laid down in the rules of procedure. 5. The Administrative Board may invite any person whose opinion may be of interest to attend its meetings as an observer. 6. The members of the Administrative Board may, subject to the provisions of its rules of procedure, be assisted by advisers or experts. 7. The secretariat for the Administrative Board shall be provided by the Agency. Article 36 Voting 1. The Administrative Board shall take its decisions by an absolute majority of votes. 2. Each member shall have one vote. In the absence of a member, his or her alternate shall be entitled to exercise his or her right to vote. 3. The rules of procedure shall establish the more detailed voting arrangements, in particular, the conditions for a member to act on behalf of another member as well as any quorum requirements, where appropriate. Article 37 Declaration of interests The members of the Administrative Board shall make a declaration of interests indicating either the absence of any interests which might be prejudicial to their independence, or any direct or indirect interests which might be considered prejudicial to their independence. Those declarations shall be made annually in writing or whenever a conflict of interests may arise in relation to items on the agenda. In the latter case, the member concerned shall not be entitled to vote on any such items. Article 38 Duties and powers of the Executive Director 1. The Agency shall be managed by its Executive Director. Without prejudice to the respective competencies of the Commission and the Administrative Board, the Executive Director shall neither seek nor take instructions from any government or any other body. 2. The Executive Director shall, in the performance of his or her tasks, give effect to the principles of the common fisheries policy. 3. The Executive Director shall have the following duties and powers: (a) he or she shall prepare the draft work programme and submit it to the Administrative Board after consultation with the Commission and the Member States. He or she shall take the necessary steps for the implementation of the work programme within the limits specified by this Regulation, its implementing rules and any applicable law; (b) he or she shall take all necessary steps, including the adoption of internal administrative instructions and the publication of notices, to ensure the organisation and functioning of the Agency in accordance with the provisions of this Regulation; (c) he or she shall take all necessary steps, including the adoption of decisions concerning the responsibilities of the Agency under Chapters II and III, including chartering and operation of means of control and inspection and the operation of an information network; (d) he or she shall respond to requests from the Commission and to requests for assistance from a Member State pursuant to Articles 6, 7 and 16; (e) he or she shall organise an effective monitoring system in order to be able to compare the Agency's achievements with its operational objectives. On that basis, the Executive Director shall prepare a draft general report each year and submit it to the Administrative Board. He or she shall establish regular evaluation procedures that meet recognised professional standards; (f) he or she shall exercise, in respect of the staff, the powers laid down in Article 28(2); (g) he or she shall draw up estimates of the Agency's revenue and expenditure in accordance with Article 44, and shall implement the budget in accordance with Article 45. 4. The Executive Director shall account for his or her activities to the Administrative Board. Article 39 Appointment and dismissal of the Executive Director 1. The Executive Director shall be appointed by the Administrative Board, on the grounds of merit and documented relevant experience in the field of the common fisheries policy and fisheries control and inspection, from a list of at least two candidates proposed by the Commission after a selection procedure, following the publication of the post in the Official Journal of the European Union, and, elsewhere, of a call for expressions of interest. 2. The power to dismiss the Executive Director shall lie with the Administrative Board. The Board shall deliberate on such item at the request of the Commission or of one third of its members. 3. The Administrative Board shall take the decisions referred to in paragraphs 1 and 2 by a two-thirds majority of members. 4. The term of office of the Executive Director shall be five years. The term of office may be extended once for a further five years on a proposal of the Commission, and that extension shall be approved by a two-thirds majority of members of the Administrative Board. Article 40 Advisory Board 1. The Advisory Board shall be composed of representatives of the Advisory Councils provided for in Article 43 of Regulation (EU) No 1380/2013, on the basis of one representative designated by each Advisory Council. Representatives may be replaced by alternates, appointed at the same time. 2. Members of the Advisory Board shall not be members of the Administrative Board. The Advisory Board shall appoint one of its members to take part in the deliberations of the Administrative Board without the right to vote. 3. The Advisory Board shall, at the request of the Executive Director, advise him or her in the performance of his or her duties under this Regulation. 4. The Advisory Board shall be chaired by the Executive Director. It shall meet, at the invitation of the Chair, not less than once per year. 5. The Agency shall provide the logistic support necessary for the Advisory Board and provide a secretariat for its meetings. 6. The members of the Administrative Board may attend the meetings of the Advisory Board. Article 41 Transparency and communication 1. Regulation (EC) No 1049/2001 shall apply to documents held by the Agency. 2. The Administrative Board shall, within six months of the date of its first meeting, adopt the practical arrangements for implementing Regulation (EC) No 1049/2001. 3. The Agency may communicate on its own initiative, in the fields within its mission. It shall ensure, in particular, that the public and any interested party are rapidly given objective, reliable and easily understandable information with regard to its work. 4. The Administrative Board shall lay down the necessary internal rules for the application of paragraph 3. 5. Decisions taken by the Agency pursuant to Article 8 of Regulation (EC) No 1049/2001 may give rise to the lodging of a complaint with the European Ombudsman or form the subject of an action before the Court of Justice, under Articles 228 and 263 of the Treaty on the Functioning of the European Union (TFEU). 6. The information collected by the Commission and the Agency in accordance with this Regulation shall be subject to Regulation (EU) 2018/1725. Article 42 Confidentiality 1. Members of the Administrative Board, the Executive Director and members of the staff of the Agency, even after their duties have ceased, shall be subject to the requirements of confidentiality pursuant to Article 339 TFEU. 2. The Administrative Board shall lay down internal rules regarding the practical arrangements for implementing the confidentiality requirements referred to in paragraph 1. Article 43 Access to information 1. The Commission shall have full access to all information collected by the Agency. The Agency shall furnish any information and an evaluation of that information to the Commission at its request and in the form specified by it. 2. The Member States concerned by any particular operation of the Agency shall have access to the information collected by the Agency in relation to such operation, subject to the conditions which may be established in accordance with the procedure referred to in Article 47(2) of Regulation (EU) No 1380/2013. CHAPTER VI FINANCIAL PROVISIONS Article 44 Budget 1. The Agency's revenues shall consist of: (a) a contribution from the Union entered in the general budget of the European Union (Commission section); (b) charges for services provided by the Agency to Member States in accordance with Article 6; (c) charges for publications, training and/or any other services provided by the Agency. 2. The Agency's expenditure shall cover staff and administrative, infrastructure and operational expenses. 3. The Executive Director shall draw up a draft statement of estimates of the Agency's revenue and expenditure for the following financial year and shall forward it to the Administrative Board, together with a draft establishment plan. 4. Revenue and expenditure shall be in balance. 5. Each year the Administrative Board, on the basis of a draft statement of estimates of revenue and expenditure, shall produce a statement of estimates of revenue and expenditure for the Agency for the following financial year. 6. The statement of estimates referred to in paragraph 5, which shall include a draft establishment plan, together with the provisional work programme, shall, by 31 March at the latest, be submitted by the Administrative Board to the Commission. 7. The statement of estimates shall be submitted by the Commission to the European Parliament and the Council (the budgetary authority) together with the preliminary draft general budget of the European Union. 8. On the basis of the statement of estimates, the Commission shall enter in the preliminary draft general budget of the European Union the estimates it deems necessary for the establishment plan and the amount of the subsidy to be charged to the general budget, which it shall place before the budgetary authority in accordance with Article 314 TFEU. 9. The budgetary authority shall authorise the appropriations for the subsidy to the Agency. The budgetary authority shall adopt the establishment plan for the Agency. 10. The budget shall be adopted by the Administrative Board. It shall become final following the final adoption of the general budget of the European Union. Where appropriate, it shall be adjusted accordingly. 11. The Administrative Board shall, as soon as possible, notify the budgetary authority of its intention to implement any project which may have significant financial implications for the funding of the budget, in particular any projects relating to property, such as the rental or purchase of buildings. It shall inform the Commission thereof. 12. Where a branch of the budgetary authority has notified its intention to deliver an opinion, it shall submit its opinion to the Administrative Board within a period of six weeks of the date of notification of the project. Article 45 Implementation and control of the budget 1. The Executive Director shall implement the budget of the Agency. 2. By 1 March at the latest following each financial year, the Agency's accounting officer shall communicate the provisional accounts to the Commission's accounting officer together with a report on the budgetary and financial management for that financial year. The Commission's accounting officer shall consolidate the provisional accounts of the institutions and decentralised bodies in accordance with Article 245 of Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council (16) (the Financial Regulation). 3. By 31 March at the latest following each financial year, the Commission's accounting officer shall submit the Agency's provisional accounts to the Court of Auditors, together with a report on the budgetary and financial management for that financial year. The report on the budgetary and financial management for that financial year shall also be submitted to the European Parliament and the Council. 4. On receipt of the Court of Auditors' observations on the Agency's provisional accounts, pursuant to Article 246 of the Financial Regulation, the Executive Director shall draw up the Agency's final accounts under his or her own responsibility and submit them to the Administrative Board for an opinion. 5. The Administrative Board shall deliver an opinion on the Agency's final accounts. 6. By 1 July of the following year at the latest, the Executive Director shall submit the final accounts, together with the opinion of the Administrative Board, to the European Parliament, the Council, the Commission and the Court of Auditors. 7. The final accounts shall be published. 8. The Agency shall establish an internal audit function which shall be performed in compliance with the relevant international standards. 9. The Executive Director shall send the Court of Auditors a reply to its observations by 30 September at the latest. He or she shall also send that reply to the Administrative Board. 10. The Executive Director shall submit to the European Parliament, at the request of the latter, all information necessary for the smooth application of the discharge procedure for the financial year in question, as laid down in Article 261(3) of the Financial Regulation. 11. The European Parliament, upon a recommendation from the Council, shall, before 30 April of the second following year, give a discharge to the Executive Director of the Agency in respect of the implementation of the budget for the year in question. Article 46 Combating fraud 1. In order to combat fraud, corruption and other unlawful activities, the provisions of Regulation (EU, Euratom) No 883/2013 shall apply without restriction to the Agency. 2. The Agency shall accede to the Interinstitutional Agreement of 25 May 1999 concerning internal investigations by OLAF and shall issue, without delay, the appropriate provisions to all of its staff. 3. The decisions concerning funding and the implementing agreements and instruments relating to them shall explicitly stipulate that the Court of Auditors and OLAF may carry out, if necessary, on-the-spot checks of the recipients of the Agency's funding and the agents responsible for allocating it. Article 47 Financial provisions The Administrative Board, having received the agreement of the Commission and the opinion of the Court of Auditors, shall adopt the Agency's financial rules. They shall not depart from Commission Delegated Regulation (EU) No 1271/2013 (17) unless specifically required for the Agency's operation and with the Commission's prior consent. CHAPTER VII FINAL PROVISIONS Article 48 Evaluation 1. Within five years of the date of the Agency having taken up its responsibilities, and every five years thereafter, the Administrative Board shall commission an independent external evaluation of the implementation of this Regulation. The Commission shall make available to the Agency any information the Agency considers relevant to the evaluation. 2. Each evaluation shall assess the impact of this Regulation, the utility, relevance and effectiveness of the Agency and its working practices and the extent to which it contributes to the achievement of a high level of compliance with rules made under the common fisheries policy. The Administrative Board shall issue specific terms of reference in agreement with the Commission, following consultations with the parties involved. 3. The Administrative Board shall receive the evaluation and issue recommendations regarding changes to this Regulation, the Agency and its working practices to the Commission. Both the evaluation findings and recommendations shall be submitted by the Commission to the European Parliament and the Council and shall be made public. Article 49 Repeal Regulation (EC) No 768/2005 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 50 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Not yet published in the Official Journal. (2) Position of the European Parliament of 13 February 2019 (not yet published in the Official Journal) and decision of the Council of 5 March 2019. (3) Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a European Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (OJ L 128, 21.5.2005, p. 1). (4) See Annex I. (5) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (6) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). (7) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). (8) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (9) OJ L 136, 31.5.1999, p. 15. (10) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (11) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (12) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (13) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1). (14) OJ L 56, 4.3.1968, p. 1. (15) Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (OJ 17, 6.10.1958, p. 385/58). (16) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1). (17) Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (OJ L 328, 7.12.2013, p. 42). ANNEX I Repealed Regulation with list of the successive amendments thereto Council Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). Council Regulation (EC) No 1224/2009 (OJ L 343, 22.11.2009, p. 1). Only Article 120 Regulation (EU) 2016/1626 of the European Parliament and of the Council (OJ L 251, 16.9.2016, p. 80). ANNEX II Correlation table Regulation (EC) No 768/2005 This Regulation Articles 1 to 7 Articles 1 to 7 Article 7a Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15 Article 15 Article 16 Article 16 Article 17 Article 17 Article 18 Article 17a Article 19 Article 17b Article 20 Article 17c Article 21 Article 17d Article 22 Article 17e Article 23 Article 17f Article 24 Article 17g Article 25 Article 17h Article 26 Article 18 Article 27 Article 19 Article 28 Article 20 Article 29 Article 21 Article 30 Article 22 Article 31 Article 23 Article 32 Article 24 Article 33 Article 25 Article 34 Article 26 Article 35 Article 27 Article 36 Article 28 Article 37 Article 29 Article 38 Article 30 Article 39 Article 31 Article 40 Article 32 Article 41 Article 33 Article 42 Article 34 Article 43 Article 35 Article 44 Article 36 Article 45 Article 37 Article 46 Article 38 Article 47 Article 39 Article 48 Article 40  Article 41   Article 49 Article 42 Article 50  Annex I  Annex II